DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed on 08/04/2021. It is noted that in the amendment, applicant has amended claims 1, 10 and 20; canceled claim 3 and added a new dependent claim, i.e., claim 26, into the application. 
As amended and newly-added, the pending claims are claims 1-2, 4-11, 13-16, 18-20, 22-23 and 25-26 (Note that claims 17 and 24 were canceled in the amendment of 4/30/2021, and claims 12 and 21 were canceled in the amendment of 09/04/2020).
3.	A review of the new claim has resulted that the new claim recites a feature which was recited in the elected claims 1, 10 and 20 thus claim 26 is examined with the elected claims.
As a result, claims 1-2, 4-5, 7-10, 13-14, 16, 18-20, 22-23 and 25 are examined in the present office action, and claims 6, 11 and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions. Applicant should note that the non-elected claim 6 will be rejoined if the linking claim 1 is later found as an allowable, and non-elected claims 11 and 15 will be rejoined if the linking claim 10 is later found as an allowable claim.
Response to Arguments
4.         Regarding to the rejection of claims 1-5, 7-10, 13-14, 16, 18-20, 22-23 and 25 under 35 U.S.C. 103 as being unpatentable over Shih et al (US Publication No. 2015/0241661) in view of 
Claim Rejections - 35 USC § 103
5.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.       Claims 1-2, 4-5, 7-10, 13-14, 16, 18-20, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Publication No. 2015/0241661) in view of Chen et al (US Publication no. 2014/0139933) and Liu et al (US Publication no. 2016/0377838) (all of record).
Note that the US Publication No. 2016/0377838 was published on Dec. 29, 2016 which is almost 15 months from the effective filing date, i.e., March 28, 2018, of the present application.
Shih et al discloses an optical imaging capturing system. The optical imaging capturing system of the sixth embodiment as described in paragraphs [0105]-[0112], Table 11, and shown in figs. 11-12 comprises the following features:
a) there are an aperture stop, five lenses, and an infrared filter arranged in an order along an optical axis from an object side to an image side as follow: an aperture stop (ST6), a first positive plastic lens (L61), a second negative plastic lens (L62), a third positive plastic lens (L63), a fourth negative plastic lens (L64), a fifth positive plastic lens (L65), and an infrared filter 
b) each two neighboring lenses among the first to the fifth lenses are separated by air, see fig. 11 and Table 11;
c) the object-side (S61) of the first positive lens (L61) has a convex shape on the optical axis, the image-side (S65) of the second negative lens (L62) has a concave shape on the optical axis, the object-side (S68) of the fourth negative lens (L64) has a concave shape on the optical axis and the image-side (S69) of the fourth negative lens (L64) has a convex shape on the optical axis, the object-side (S610) of the fifth positive lens (L65) has a convex shape on the optical axis and the image-side (S611) of the fifth positive lens (L65) has a concave shape on the optical axis, see fig. 11 and Table 11;
d) each of the object-side (S610) and image-side (S611) of the fifth positive lens (L65) has an inflection point;
e) the optical imaging capturing system forms image(s) of an object onto a first image plane (IMA6), which is an image plane specifically for visible light and perpendicular to the optical axis, and the optical imaging capturing system forms image(s) of the object onto a second image plane, which is an image plane specifically for infrared light and perpendicular to the optical axis when light spectrum from an object which spectrum includes visible range, i.e., 400nm ~ 700nm, and infrared range, i.e., 700nn ~ 1mm, are passed through the optical imaging capturing system are focused on the image planes.
The support for the conclusion that the optical imaging capturing system provided by Shih et al provides two image planes in which one image plane receives image(s) of an 
Note that while Shih et al does not disclose the refractive number and the Abbe number of the filter OF6 in Table 11; however, the refractive number and the Abbe number of the filter OF6 as understood are 1.517 and 64.2, respectively as can be seen in each of Tables 1, 3, 5, 7, and 9 of first to fifth embodiments.
Applicant should note that the infrared filter used in each examples of the image capturing system of the present application is made by BK-7 glass (Schott or Ohara) having a refractive index of 1.51 and an Abbe number of 64.1, see Tables 1, 3, 5, 7, 9 and 11 of the present specification. In the image capturing system provided by Shih et al, the infrared filter has the same refractive index and Abbe number as those of the infrared filter disclosed by the present specification. Note: See each of the US Publication No. 2012/0300276 and US Patent Nos. 4,881,801 and 4,400,065 which each discloses the refractive index and the Abbe number of glass BK-7 which each copy is provided/listed in the form PTO-892 mailed to applicant in the office action of June 5, 2020. Thus, the imaging capturing system provided by Shih et al provides two image planes in which one image plane receives image(s) of an object/scene with visible light and the other image plane receives image(s) of the object/scene with infrared light is based on the lens structure and the infrared filter constituted the optical imaging capturing system. It is noted that each of the first and second image planes has a flat/curved configuration.


Second, HAF is 36.320 which is inside the range of (00; 1500) as recited in each of claims 1, 10 and 20; 
Third, the ratio of (SETP/STP) has a value around of 0.90 which is inside the range of (0.2; 1) as recited in each of claims 1 and 20;
Fourth, the ratio of (EIN/ETL) has a value around of 0.85 which is closed to the upper limit of the range of (0.2; 0.76) as recited in each of claims 1, 10 and 20. 
Note the value of distance between an object side surface and an image side surface of a lens element and the (air) gap defined between an image lens surface of a lens element and the object side surface of an adjacent lens element at a height of a half of the entrance pupil diameter away from the optical axis of the lens element are calculated along a line parallel to the optical axis of the lens element at a height of a half of the entrance pupil diameter away from the optical axis of the lens element and based on the thickness of that lens element and the (air) gap defined between an image lens surface of a lens element and the object side surface of an adjacent lens element along the optical axis;
Fifth, the IN23 has a value of 0.437582 and the IN34 has a value of 0.217537 thus IN23 > IN34 as recited in each of claims 4, 13 and 22;
Sixth, the IN23 has a value of 0.437582 and the IN45 has a value of 0.32109 thus IN23 > IN45 as recited in each of claims 5, 14 and 23;

Eighth, the ratio of (EBL/BL) has a value around of 0.6 which is inside the range of (0.1; 1.1) as recited in claim 8;
Ninth, since the distance, InS, from the aperture to the first image plane, and the distance, HOS, from the object-side surface of the first lens to the visible image plane are 4.21365 and 4.50608, respectively then the ratio of InS/HOS is around 0.95 which is inside the range of (0.2; 1.1) as recited in each of claims 9 and 25;
Tenth, since f has a value of 3.96 then the ratio of IN45/f is 0.081 which is closed to the upper value of the range of (0; 0.0586) as recited in claim 26; and
Eleventh, since the thickness, TP4, of the fourth lens is 0.405775; the thickness, TP5, of the fifth lens ins 0.783517; and the distance, IN45, between the fourth and fifth lenses is 0.32109 then the ratio of (TP5 + IN45)/TP4 is around 2.72 which is inside the range of (0.1; 50) as recited in claim 18.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
Regarding to the feature that the image sensor comprises at least 100 thousand pixels as recited in present claim 25, such feature is known to one skilled in the art because a typical image sensor has hundreds of thousands or millions of pixels, see US Publication No. 2016/0351609 listed in the form PTO-892 attached with the office action of 05/07/2021.

There are two features missing from the optical image capturing system provided by Shih et al are as follow:
First, while Chen et al discloses the ratio of (EIN/ETL) has a value around of 0.85 which is closed to the upper limit of the range of (0.2; 0.76) as recited in each of claims 1, 10 and 20, and the ratio of distance, IN45, between the fourth and fifth lens elements and the focal length, f, of the imaging capturing system of the sixth embodiment is 0.081 which is closed to the upper value of the range of (0; 0.0586) as recited in claim 26; however, Chen et al does not disclose that the value of the ratio of (EIN/ETL) is inside the range of (0.2; 0.76) as recited in each of claims 1, 10 and 20, and the value of the ratio of IN45/f is inside the range of (0; 0.0586) as recited in claim 26; and
Second, Shih et al does not disclose that the absolute value of the distance between the first and second image planes is less than 10 µm (or the absolute value of the distance between the first and second average image planes is less than 20 µm) wherein the wavelengths of 555 
Regarding to the first feature missing from the imaging capturing system described in the sixth embodiment provided by Chen et al, it is noted that each of the ranges governing the value of the ratio of (EIN/ETL), and the ratio of IN45/f as claimed is merely that of a preferred embodiment and not criticality has been disclosed. The support for that conclusion is found in the present specification, in particular, in paragraphs [0090] and [0102] which discloses that the range governs the ratio of (EIN/ETL) is (0.2; 1.0) and range governs the ratio of IN45/f is less than 5.0. With the ranges governing the ratio of (EIN/ETL) and IN45/f as disclosed in the present specification then the value of 0.85 of the ratio of (EIN/ETL) of the optical imaging capturing system, the sixth embodiment as disclosed by Shin et al, is clearly inside the range of (0.2; 1.0), and the value of 0.081 of the ratio of IN45/f of the optical imaging capturing system, the sixth embodiment as disclosed by Shin et al is clearly less than 5.0.
Further, an image capturing system having five lens elements and an aperture disposed in front of the first positive lens of an image capturing system wherein the value of the ratio of EIN/ETL smaller than 0.76 and the value of IN45/f is smaller than 5 is disclosed in the art as can be seen in the image capturing system provided by Chen et al.
Chen discloses ten examples of an image capturing system having an aperture and five lens elements, and teaches that the lens constituted the image capturing system is able to adjust and located to meet particular applications. For instance, in the first example the lens system with optical data as provided in Table 1 and shown in fig. 1A, the image capturing system has an 
In the same opinion, it is noted that in each of the ten examples of the image capturing system provided by Chen et al, the value of the ration of IN45/f of each example has a value less than 5.0.
Thus, absent any showing of criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the image capturing system of the sixth embodiment provided by Shih et al by rearranging the position of the lens elements constituted the image capturing lens system including a rearrangement of a distance between the fourth and fifth lenses and/or the lens system with respect to an image plane as suggested by Chen et al so that the value of the ratio of EIN/ETL and the ratio of IN45/f each is inside the claimed range to meet a particular application.
It is noted that the combined product provided by Shih et al and Chen et al does not clearly disclose that a combined product having five lenses, an aperture and an IR filter wherein the optical image capturing system is used to record images of object/screen into a first image plane and a second image plane with light of wavelengths of 555 nm and 850 nm being used to 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the combined product provided by Shih et al and Chen et al for recording images of object/screen into a first image plane and a second image plane with light of wavelengths of 555 nm and 850 nm being used to measure the distance between two (average) image planes and the spatial frequency is 110 cycles/mm as suggested by Liu et al and adjusting the optical features such as radius of curvature, the thickness, … of the lens(es) constituted the optical image capturing system to make the two (average) image planes close to each other or in any suitable range including the range of less than or equal to 10 µm to correct image aberrations and reduce the different in focus as much as possible and making at least one lens having at least one inflection point for the purpose of adjusting the quality of images formed on the image plane(s).  Applicant should note that it was decided in the Courts that when a work is available in one field of endeavor, design incentives and other market forces can prompt one skilled in the art to make any suitable variations to meet desired goals/applications.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872